DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-26, 30-35 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,293,060 . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 22 and 31:  The ‘060 patent provides a teaching of a method comprising: 
presenting, on a display device, a graphical guidance indicator associated with a predetermined step of a medication administration regimen (see col. 13:35-43); 
capturing, by a video capture device, a video sequence of a user administrating medication following presentation of the graphical guidance indicator on the display device (see col. 13:25-31); 
applying activity recognition, gesture recognition or both activity recognition and gesture recognition to the video sequence, to identify movements of the user in the video sequence (see col. 13:47-52); and 
based on the movements of the user, determining a medical state of the user (see col. 13:54-57).  
The difference between claim 22  of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Fore example, the claim 1 of the patent includes a step directed to “… in response to determining that the user correctly followed the step in the predetermined prescription regimen, output to the display at least one other instruction prompt and at least one other guidance indicator, wherein each of the at least one other instruction prompt and the at least one other guidance indicator direct the user to perform motions depicted on the display and associated with a next predetermined video step of the predetermined video sequence”.   Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 22.  It has been held that the generic invention is “anticipat ed” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 22 is anticipated by claim 1 of the patent, it is not patentably distinct.  

Claim 23 and 32:  Claim 1 of the ‘060 patent provides  teaching of wherein determining the medical state of the user comprises: 
comparing the movements of the user to previously recorded movements of the user performing the predetermined step;  (see col. 13: 47-50)
tracking, based on the comparison, differences in how the user performs the predetermined step differently over time; and  (see col. 13:51-53)
based on the tracking of the differences in how the user performs the predetermined step differently over time, determining the medical state of the user (see col. 13:53-55 for example whether the user has perform the medical event state correctly).  
Claim 24 and 33:  Claim 1 of the ‘060 patent provides a teaching of presenting, on the display device, feedback to the user comprising a notification of the differences in how the user performs the predetermined step differently over time (see col. 13:64-67).  
Claim 25 and 34:   Claim 1 of the’ 060 patent provides a teaching of wherein applying at least one of activity recognition or gesture recognition comprises identifying the movements based on movement of an article affixed to the user or based on a mapping to a figure (see col. 13:24-30). 
Claim 26 and 35:  Claim 5 of the ‘060 patent provides at eaching of wherein determining the medical state of the user comprises: identifying a difference between the movements of the user and a predefined movement sequence, and determining the medical state of the user based on the difference between the movements of the user and the predefined movement sequence.  
Claim 30 and 39:  Claim 1 of the ‘060 patent provides a teaching of comprising updating the graphical guidance indicator in real time as the user performs the movements to reflect the movements.  (see col. 14:1-6).  



Allowable Subject Matter
Claims 27-29 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J UTAMA/Primary Examiner, Art Unit 3715